           Case 1:21-cr-00118-RCL Document 36 Filed 03/02/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
                              _________________________


UNITED STATES OF AMERICA

              v.                                                             No. 21-cr-118-RCL

ERIC GAVELEK MUNCHEL and
LISA MARIE EISENHART,
                      Defendants.

                       MOTION TO SUPPLEMENT RECORD
                            WITH SEALED VIDEO

       Pursuant to Fed. R. App. P. 10(e)(2)(B), the United States of America, by and through its

attorney the United States Attorney for the District of Columbia, respectfully moves the Court to

supplement the record with the sealed, 50-minute video filmed from defendant Eric Munchel’s

iPhone. As grounds for this motion the government states:

       1. Defendants are jointly charged by indictment with offenses stemming from their

participation in the Capitol riot on January 6, 2021. They were arrested in Tennessee, and the

government moved for pretrial detention. Following separate detention hearings, a magistrate

judge of the Middle District of Tennessee conditionally released Munchel and Eisenhart. The

government appealed, the defendants were transferred to this Court, and on February 17, 2021,

this Court held a combined arraignment and detention hearing. Later that day the Court ordered

both defendants detained pending trial. The defendants appealed and have filed memoranda of law

and fact in the court of appeals. The appeals (Nos. 21-3010 and 21-3011) have since been

consolidated. The government’s responsive memorandum is due in the court of appeals on March

8, 2021.
          Case 1:21-cr-00118-RCL Document 36 Filed 03/02/21 Page 2 of 5




       2. On January 6, 2021, Munchel had an iPhone mounted on his chest, and the phone filmed

a 50-minute video of events outside and inside the Capitol. The phone was later seized by the

government. At the Tennessee detention hearings, FBI Special Agent Angelo Defeo adopted pages

17-20 of the government’s detention motions, which summarized in detail the video’s contents. At

Munchel’s detention hearing in Tennessee, the defense introduced under seal excerpts from the

iPhone video. At Eisenhart’s detention hearing in Tennessee, the magistrate judge admitted the

full iPhone video under seal.

       3. On February 17, 2021, before the arraignment and detention hearing in this Court, the

government submitted to the Court the full 50-minute iPhone video, along with 8 videos from

Capitol Police surveillance videos, the transcripts of the two detention hearings, and a partial draft

transcription of the 50-minute video recording. The government mistakenly believed these

materials had been provided, in their entirety, to the magistrate court in the Middle District of

Tennessee and did not copy defense counsel or file the letter on the docket.1

       4. Although the video is not currently part of the record, the Court evidently viewed it and

relied on it, as shown by its repeated citation of “Munchel iPhone Video” in the Memorandum

Opinion accompanying the detention orders. See Feb. 17, 2021, Mem. Op. at 3-4.

       5. The iPhone Video is material to the pending detention appeal. As the Court noted in its

memorandum opinion, it provides substantial evidence of the defendants’ danger to the community

and provides the “best evidence” of the defendants’ words and conduct. Mem. Op. at 12, 15. The

court of appeals should be allowed to view evidence on which this Court relied in its ruling.




1
 The government separately submits a Notice of Filing of the letter and related exhibits. See
Docket No. 35.


                                                  2
            Case 1:21-cr-00118-RCL Document 36 Filed 03/02/21 Page 3 of 5




       6. Under the Federal Rules of Appellate Procedure, “[i]f anything material to either party

is omitted from . . . the record [on appeal] by error or accident, the omission . . . may be corrected

and a supplemental certified and forwarded . . . by the district court before or after the record is

forwarded . . . .” Fed. R. App. 10(e)(2)(B). Because the iPhone Video is material and has been

omitted from the record, the record should be supplemented to include it.2

       7. Defendants have indicated that they will oppose this motion because the video was

provided ex parte to the District Court. The government notes, however, that supplementing the

record with the full iPhone Video should not prejudice them. Tennessee counsel for the defendants

had a copy of the iPhone Video as early as the Tennessee detention hearings. Practically all the

details this Court mentioned in its memorandum opinion are included in the summary that was

adopted at both defendants’ detention hearings. The government agrees that the iPhone Video

should remain under seal.

       8. Because the government’s memorandum of law and fact is due in the court of appeals

on March 8, the government respectfully requests that the Court rule on this motion as soon as

possible.




2
  The government does not seek to supplement the record with the Capitol Police surveillance
videos, which the Court did not mention in its ruling. The transcripts of the detention hearings are
already before the court of appeals.


                                                  3
  Case 1:21-cr-00118-RCL Document 36 Filed 03/02/21 Page 4 of 5




                              CONCLUSION

WHEREFORE, the government respectfully requests that the instant motion be granted.

                                  Respectfully submitted,

                                  MICHAEL R. SHERWIN
                                  ACTING UNITED STATES ATTORNEY
                                  N.Y. Bar No. 4444188

                                  /s/ Leslie A. Goemaat
                                  LESLIE A. GOEMAAT
                                  MA Bar No. 676695
                                  Assistant United States Attorney
                                  Fraud Section
                                  U.S. Attorney’s Office
                                  555 4th Street, N.W., Room 5840
                                  Washington, D.C. 20530
                                  Office: 202-803-1608
                                  Email: Leslie.Goemaat@usdoj.gov

                                   /s/ Ahmed Baset
                                  AHMED BASET
                                  IL Bar 630-4552
                                  Assistant United States Attorney
                                  U.S. Attorney’s Office for the District of Columbia
                                  Public Corruption & Civil Rights Section
                                  555 4th Street, N.W.
                                  Washington, D.C. 20530
                                  Email: ahmed.baset@usdoj.gov
                                  Phone: 202-252-7097

                                  /s/ Justin Sher
                                  JUSTIN SHER
                                  D.C. Bar No. 974235
                                  Trial Attorney
                                  National Security Division
                                  United States Department of Justice
                                  950 Pennsylvania Avenue, NW
                                  Washington, D.C. 20004
                                  Office: 202-353-3909
                                  Justin.Sher@usdoj.gov




                                     4
         Case 1:21-cr-00118-RCL Document 36 Filed 03/02/21 Page 5 of 5




                               CERTIFICATE      OF   SERVICE

       I HEREBY CERTIFY that I have caused a copy of the foregoing motion to be served

by electronic means, through the Court’s CM/ECF system, upon all parties of record.


                                           /s/ Leslie A. Goemaat
                                           L ESLIE A. G OEMAAT
                                           Assistant United States Attorney
